Citation Nr: 0609132	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-02 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a lower back disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased evaluation for hemorrhoids 
greater than zero percent prior to August 23, 2004 and 
greater than 10 percent beginning August 23, 2004.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2000 and 
December 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in June 2003.

The issue of entitlement to service connection for a lower 
back disability addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied entitlement 
to service connection for a lower back disability.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in an July 1971 letter; however, the 
veteran did not appeal this decision.

2.  The additional evidence received since the July 1971 
rating bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a lower back 
disability.

3.  The service-connected bilateral hearing loss is 
manifested by, at its most severe impairment, Level II 
hearing loss on the right, and Level II on the left.

4.  Prior to August 23, 2004, the service connected 
hemorrhoids were manifested by internal and external 
hemorrhoids with frequent recurrences involving bleeding and 
soilage.

5.  Beginning August 23, 2004, the service connected 
hemorrhoids were manifested by internal and external 
hemorrhoids with persistent bleeding and findings of anemia.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision denying entitlement to 
service connection for a lower back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a lower back disability is new and 
material, and the claim for service connection for a lower 
back disability is reopened.  38 U.S.C.A. §§ 5100 et. seq., 
5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss has not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2005).

4.  The criteria for a 10 percent, and no greater, evaluation 
for hemorrhoids has been met prior to August 23, 2004.  
38 U.S.C.A. § 1155, 1160, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

5.  The criteria for a 20 percent, and no greater, evaluation 
for hemorrhoids has been met beginning August 23, 2004.  
38 U.S.C.A. § 1155, 1160, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and Material

In March 2001, the veteran submitted a notice of 
disagreement, arguing that he had timely appealed the July 
1971 rating decision in which service connection for his back 
was denied.  The veteran referenced a document dated in May 
1972, and provided a copy of that document with his notice of 
disagreement.  The RO responded that it had no record of 
having received this document, in May 1972, or any other 
time, and thus could not accept the document as a timely 
notice of disagreement.  However, the RO accepted the 
veteran's communication as a new claim to reopen the 
previously denied claim for a lower back disability on the 
basis of new and material evidence.  The veteran has stated 
and testified that he injured his lower back on active 
service and that he has constantly complained of and sought 
treatment for a lower back disability from his discharge from 
active service in 1971 to the present.  

In a July 1971 rating decision, the RO denied service 
connection for a lower back disability.  In arriving at this 
decision, the RO observed that the veteran's report of 
physical examination at entrance to active service showed a 
history of lumbar strain in 1965.  Thereafter, service 
medical records documented complaints of and treatment for a 
condition diagnosed as lumbar sprain, but X-rays were 
negative for orthopedic findings and the veteran manifested 
full range of motion.  In addition, the RO observed, service 
medical records did not document trauma or injury to the back 
during active service.  However, the veteran's report of 
medical examination at discharge from active service was not 
present in the record.  No VA examination was conducted.    

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Additional service medical records were received by the RO in 
October 1971, and submitted by the veteran in November 1984.  
In addition, VA treatment records dated from April 1999 
through September 2005 document complaints of and treatment 
for continuing back pain with an overall diagnosis of 
arthritis.  This evidence was not of record at the time of 
the July 1971 rating decision.

These records are new and material to the claim.  In 
particular, VA treatment records reflect that the veteran was 
treated for lower back pain, and was diagnosed with 
arthritis.  Furthermore, additional service medical records 
submitted by the veteran indicate that the veteran may have 
had reserve or active service subsequent to his discharge 
from active service in 1971.  As such, this evidence is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome to reopen 
the claim, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

However, the matter of etiology of the veteran's currently 
manifested lower back disability has not been determined.  
Thus, the issue of entitlement to service connection for a 
lower back disability is remanded to the AOJ for additional 
development.

II.  Increased Evaluations

A.  Duty to Assist and Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
the veteran's initial claim, which was to reopen the 
previously denied claim for bilateral hearing loss with the 
submission for new and material evidence, prior to the 
effective date for the Veterans Claims Assistance Act (VCAA), 
hence the appropriate notice was not given prior to the 
initial AOJ decision.  However, the claim was granted.  The 
veteran appealed the evaluation assigned.  Similarly, a 
letter was not issued concerning the issue of an increased 
evaluation for hemorrhoids before the initial denial of his 
claim by the AOJ.  Accordingly, these claims were remanded in 
February 2004, in part to fulfill the duties to assist and 
notify.  The RO subsequently issued a letter concerning these 
issues in March 2004.  In addition, the June 2001 and June 
2002 statements of the case (SOCs), and September 2005 
supplemental statement of the case (SSOC) provided notice of 
the laws and regulations.  These documents notified the 
veteran that evidence and information was necessary to 
substantiate his claim for higher initial and higher 
evaluations, and requested that he provide it.  In addition, 
the VA fully notified the veteran of what was required to 
substantiate his claims.  Together, the Board remand, letter, 
SOCs and SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that an effective date for the award of benefits will 
be assigned where an initial increased evaluation or 
increased evaluation is awarded.  Id.  

As set out above, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an initial increased evaluation 
and increased evaluation but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Based on the decision below, any 
questions as to the appropriate effective date for bilateral 
hearing loss are rendered moot.  Concerning the claim for an 
increased evaluation for hemorrhoids, the Board also finds no 
prejudice.  The RO assigned a higher evaluation effective the 
date of an outpatient record showing increased disability, 
August 23, 2004.  While the Board concedes the veteran was 
not provided with the criteria for establishing an effective 
date for the increase, the RO notified him in its rating 
decision of the basis for so doing, explaining that on that 
date, the medical evidence demonstrated and increase in 
disability, within the meaning of the diagnostic code 
governing the evaluation of his service connected disability.  
Moreover, the Board, by this decision, is granting a higher, 
10 percent, evaluation prior to August 23, 2004 and a 20 
percent evaluation beginning this date.  As the 20 percent 
evaluation is the highest schedular evaluation afforded by 
the diagnostic code, there can be no prejudice to the veteran 
in so awarding it.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The RO obtained VA treatment 
records, as well as written statements and testimony from the 
veteran.  Furthermore, the veteran submitted additional 
private medical records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was afforded 
VA examinations in June 1997, June 2000, July 2001, and 
October 2004.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§ 5103 and 5103A; 38 C.F.R. § 3.159.

B.  Increased Evaluations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss

The veteran's claim to reopen his claim for bilateral hearing 
loss was received in September August 1992.  ).  In this 
case, the RO granted service connection for bilateral hearing 
loss in a July 2000 rating decision, pursuant to a Board 
decision granting same in May 2000.  A noncompensable 
evaluation was assigned effective from September 4, 1992, the 
date his claim to reopen the previously denied claim was 
received.  The veteran appealed the evaluation assigned, 
averring in statements and in testimony that his hearing loss 
was productive of greater impairment than reflected by the 
originally assigned evaluation.  

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  The 
regulations pertaining to rating hearing loss were revised 
effective June 10, 1999.  See 64 Fed. Reg. 25210 (May 11, 
1999) (effective June 10, 1999).  However, there have been no 
changes in the rating criteria which would affect the rating 
in the instant case.

Under either the old or revised rating criteria, the basic 
method of rating hearing loss involves audiological test 
results of organic impairment of hearing acuity, as measured 
by the results of controlled speech discrimination testing 
(Maryland CNC) together with the average decibel threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 hertz.  These test 
results are entered into a table of the rating schedule 
(Table VI) to determine the auditory acuity level of each ear 
(ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness), and these 
auditory acuity levels are entered into another table (Table 
VII) of the rating schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85.

Under the revised rating criteria, effective on June 10, 
1999, there is an alternative method of rating exceptional 
patterns of hearing impairment, as defined in 38 C.F.R. § 
4.86.  Specifically, under 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000, Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  See 64 Fed. Reg. 
25202-10.  The audiometric results do not show that the 
veteran meets the criteria for consideration under these 
revised provisions, thus he is not entitled to consideration 
under these provisions.

The record contains VA audiological examination reports dated 
in June 1997, June 2000, and October 2004, and VA outpatient 
treatment records. The examination reports show complaints of 
nasal congestion, left ear bleeding, and tinnitus but no 
otalgia or vertigo.  The examiners consistent found objective 
observations of normal auricles, external auditory canals, 
tympanic membranes, middles ear spaces, external nasal 
structures, and paranasal sinuses absent polyps, other 
lesions, or infectious drainage.  Vasomotor rhinitis was 
diagnosed in June 1997, likely secondary to medication 
prescribed to control hypertension, and a small amount of 
dried blood was found in the left external canal in October 
2004.  No active infection or condition of the ears was 
observed, however, and the examiner noted that the tympanic 
membranes were unremarkable.

The June 1997 examiner referenced a November 1995 VA 
examination report that is not of record.  However, the Board 
observes that the examiner then compared the results of that 
examination in his review of the claims file and indicates 
that the results were similar, showing mild to moderately 
severe bilateral high frequency sensorineural hearing loss.  
Thus, the Board finds that the 1997 examination addressed 
both examinations and provided the evidence needed from the 
1995 examination for adjudication.

VA treatment records further reflect treatment for hearing 
loss, to include the fitting and counseling of the use of 
hearing aids.  In July 2001, treatment records show that the 
veteran reported with complaints of nasal discharge and was 
found to have a probable case of acute sinusitis.  The left 
tympanic membrane was found to be a little erythematous, but 
without fluid.  Both tympanic membranes were otherwise found 
to be within normal limits, without pain or drainage.  
Treatment records reflect no other complaints of or treatment 
for other ear disease or ear problems. 

Audiometric results, in pure tone thresholds, are shown 
below.  

June 1997
HERTZ

1000
2000
3000
4000
RIGHT
15
10
45
65
LEFT
10
5
55
75

Average pure tone threshold was calculated at 34 decibels in 
the right ear and 36 in the left ear.  Speech audiometry was 
measured at 94 percent in the right ear, and 98 percent for 
the left ear.  

June 2000
HERTZ

1000
2000
3000
4000
RIGHT
30
25
55
70
LEFT
30
20
60
85

Average pure tone threshold was calculated at 45 decibels in 
the right ear and 49 in the left ear.  Speech audiometry was 
measured at 90 percent in the right ear, and 86 percent for 
the left ear.  

October 
2004
HERTZ

1000
2000
3000
4000
RIGHT
25
25
60
75
LEFT
25
30
65
90

Average pure tone threshold was calculated at 46 decibels in 
the right ear and 52 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and 86 percent in the left ear.  

The audiometric findings obtained in June 1997 reflect Level 
I hearing loss in the right ear and Level I in the left.  In 
June 2000, the findings reflect Level II hearing loss in the 
right ear and a Level II in the left.  And, in October 2004, 
the findings reflect Level II hearing loss for the right ear 
and Level II for the left ear.  

Under the criteria, the measurements are considered 
noncompensable.  See Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant Fenderson, supra.  However, the Board 
finds that the evidence does not establish that the veteran's 
bilateral hearing loss met the criteria for a compensable 
evaluation at any time from the grant of initial service 
connection to the present.

The veteran contends that he suffers from severe hearing 
impairment. The Board notes that the veteran is competent to 
report his symptoms and complaints. See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board observes that the 
audiometric examination report herein discussed provide more 
probative evidence of the degree of the veteran's impairment 
than his lay opinion.  See Lendenmann, supra.  

The Board finds that the audiometric findings do not support 
the assignment of an initial evaluation greater than zero 
percent under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 
and Diagnostic Code 6100.  In addition, the Board notes that 
the evaluations derived from the Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of an 
initial evaluation greater than zero percent for the 
veteran's bilateral hearing loss.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such exceptional or 
unusual factors such as marked interference with employment 
or frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular 
standards.  Id.  Here, the record does not show that the 
veteran required hospitalization for his bilateral hearing 
loss, or that his hearing loss has interfered markedly with 
his employment.  Thus, as a whole, the evidence does not show 
that the impairment resulting solely from the service-
connected bilateral hearing loss warrant extra-schedular 
consideration.  

Hemorrhoids

In March 2001, the veteran filed a claim for an increase in 
the evaluation assigned his service-connected hemorrhoids.  
In particular, he argued that he experiences exacerbations of 
his hemorrhoids one to two times a month consisting of 
bleeding, post bowel soilage, itching, and burning pain in 
the rectum that radiates into his testicles and penis, with 
recurrent external hemorrhoids leaving the anal area raw and 
sensitive.  

The RO granted service connection for hemorrhoids in an 
August 1985 rating decision, assigning a zero percent 
evaluation, effective November 21, 1984.  In a September 2005 
rating decision, the RO granted a 10 percent evaluation, 
effective August 23, 2004, which is the date of an entry in 
VA outpatient treatment records noting external hemorrhoids 
with a normal complete blood count.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As this increased rating does not constitute a full grant of 
all benefits possible, and as the veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for hemorrhoids is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Moreover, the record thus presents two 
periods, or "staged ratings" for consideration in the 
present case, that before August 23, 2004 and that beginning 
August 23, 2004.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
digestive system disabilities.  See 66 Fed. Reg. 29488 (May 
31, 2001) (effective July 2, 2001).  However, the criteria 
for hemorrhoids are the same under both the old and revised 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids. A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  

The record contains VA examinations dated in July 2001 and 
October 2004, with an addendum provided in February 2005, and 
VA treatment records.  These records reflect consistent 
complaints of bleeding and post-bowel movement soilage with 
intermittent findings of anemia throughout the period of time 
under appeal.

Examination reports show complaints of itching and burning, 
recurrent external hemorrhoids with bleeding and post-bowel 
movement soilage treated with Preparation H and prescribed 
suppositories.  The veteran reported that exacerbations 
occurred every two to three months in July 2001 and, in 
October 2004, twice a month for three to four days.  The 
examiners reported objective observations of tender internal 
hemorrhoids circumferentially without present evidence of 
active bleeding or fecal soilage.  A non inflamed external 
tag was noted in July 2001.  The veteran was diagnosed with 
hemorrhoids and mild anemia in October 2004.  In July 2001, 
the examiner also diagnosed exacerbations of externalization, 
with associated bleed and post-bowel movement soilage.  Both 
examination reports indicated the claims file had been 
reviewed.  The purpose of the February 2005 addendum was to 
confirm review of the claims file.  No other observations 
were reported.

VA outpatient treatment records reflect continued complaints 
of and treatment for internal and external hemorrhoids 
including consistent reports of soilage and bleeding, and 
clinical evidence confirming bleeding in March and April 
2003.

Careful review of the medical evidence reflects that the 
veteran has manifested internal hemorrhoids with 
exacerbations of bleeding, soilage, and externalization 
throughout the period under appeal.  However, findings of 
anemia were not present until the period beginning August 23, 
2004.  Specifically, a diagnosis of mild anemia was made in 
the October 2004 VA examination.  The medical evidence does 
not show findings of fissures either before or in August 23, 
2004.  The criteria for a 20 percent evaluation require 
findings of persistent bleeding and secondary anemia or 
fissures.  While the medical evidence shows findings of 
bleeding, soilage, and external and internal hemorrhoids 
throughout both time periods, the medical evidence simply 
does not show that the veteran either was diagnosed with 
anemia prior to August 23, 2004, or manifested fissures at 
any time throughout the periods of time here in review.  The 
20 percent evaluation is the highest evaluation afforded 
under the diagnostic code for this disability.  A higher 
evaluation cannot, therefore, be warranted under the 
diagnostic code.

Thus, after review of the medical evidence, the Board finds 
that the evidence supports an initial evaluation of 10 
percent, and no higher, for the service connected hemorrhoids 
before August 23, 2004, and an evaluation of 20 percent, and 
no higher, effective August 23, 2004.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such exceptional or 
unusual factors such as marked interference with employment 
or frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular 
standards.  Id.  Here, the record does not show that the 
veteran required hospitalization for his hemorrhoids, or 
treatment so frequent as to render the schedular criteria 
impractical.  The record further does not show that his 
hemorrhoids have interfered markedly with his employment.  
Therefore, the evidence does not show that the impairment 
resulting solely from the service-connected hemorrhoids 
warrant extra-schedular consideration.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a lower back 
disability is reopened.  To that extent only, the claim is 
granted.

An initial compensable evaluation for bilateral hearing loss 
is denied.

An evaluation of 10 percent for hemorrhoids, prior to August 
23, 2004, is granted subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation of 20 percent for hemorrhoids, effective August 
23, 2004 is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The medical evidence reflects that the veteran was treated 
for a lower back disability and diagnosed with arthritis.  
However, the matter of etiology of this condition and any 
other lower back pathology has not been determined.  

In addition, the veteran submitted documentation reflecting 
that he may have had reserve and/or active service subsequent 
to his initial period of active service form June 1969 to 
June 1971.  The veteran indicated that he served in the 
Reserves until 1976.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should request that the 
National Personnel Records Center (NPRC), 
the U.S. Army Reserve Personnel Center, 
and/or the appropriate state Adjutant 
General Office verify all periods of the 
veteran's reserve, guard, and active 
service, including all periods of active 
and inactive duty for training.

2.  The RO/AMC should then request from 
NPRC and U.S. Army Reserve Personnel 
Center, the appropriate state Adjutant 
General Office, and any other source 
referred by NPRC or that is otherwise 
appropriate, the veteran's complete 
service medical records and service 
personnel records, to include his "201 
file," and any additional service 
medical records, including copies of 
evaluations, clinical records, and 
hospital medical records.

3.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
lower back disability from his first 
period of active service in 1971 to the 
present.

4.  The RO/AMC should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should ensure that it has copies 
of treatment records from VA Medical 
Center (MC) Jackson, Mississippi, 
Shreveport, Louisiana, and any other VA 
Medical Facility the veteran may 
identify, from the veteran's discharge 
from his first period of active service 
in 1971 to the present. 

5.  Following completion of the #1-4 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
manifested lower back disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of any manifested lower back 
disability, describe any current symptoms 
and manifestations attributed to any 
lower back condition, and provide 
diagnoses for any and all back pathology.  

Concerning the claimed lower back 
disability, the examiner(s) are requested 
to provide an opinion as to whether it is 
very likely, as least as likely as not, 
or highly unlikely that any manifested 
lower back disability had its onset 
during any period of the veteran's active 
service, or is result of any period of 
active service or incident thereof, or is 
the result of any injury sustained during 
inactive service.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for a lower back 
disability, including consideration under 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), concerning aggravation of a 
pre-existing disability.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


